Title: To John Adams from Samuel Dexter, 8 August 1798
From: Dexter, Samuel,Marshall, Thomas
To: Adams, John



Sir,
August 8th, 1798.

To have the best government in the world, and that government administered in the best manner, is the distinguished lot of our happy nation. Ever since the adoption of the constitution we have felt its benign effects; but in an increased, and increasing degree of late; since all have now learned the important lesson, to respect themselves, and despise foreign influence. This we owe, in a high degree, to your wisdom and patriotism. No longer ignorant of the devices of our enemies, acquainted with their true character, and with the means of defeating their nefarious designs, union and fortitude, we are persuaded, will be our impenetrable shield.
In the town of Weston, Sir, there are no disorganizers. When called to elect public men, our suffrages, upon every occasion, have proved our federalism: and we pray you to be assured, that, while we shall continue firm in the cause of our country, and be ready to defend it upon all emergencies, we shall not cease to implore the Supreme Governour of the universe to “think upon you for good, according to all you have done for this people.”








Samuel DexterThos. MarshallSamuel KendalIsaac JonesArtemas WardAmos BancroftCaleb HaywardIn Behalf of a number of the Inhabitants of Weston